Appeal from an order *1714of the Family Court, Monroe County (John B. Gallagher, Jr., J.), entered November 14, 2013 in a proceeding pursuant to Family Court Act article 4. The order, among other things, sentenced respondent to one year in jail.
It is hereby ordered that said appeal is unanimously dismissed without costs.
Memorandum: Respondent appeals from an order sentencing him to one year in jail upon a determination by Family Court that he violated the conditions of a sentence of probation. The court had imposed the sentence of probation after finding that respondent had willfully failed to comply with an order of child support. The appeal, by which respondent challenges only the legality of the term of incarceration, has been rendered moot by the fact that respondent has served the sentence in its entirety (see Matter of DuBois v Piazza, 107 AD3d 1587, 1588 [2013]).
Present—Whalen, P.J., Smith, Carni, Nemoyer and Curran, JJ.